Order issued January 28, 2016




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00816-CV
                           ———————————
      CUROCOM ENERGY LLC AND CURO HOLDINGS CO. LTD,
                  Appellants/Cross-Appellees
                                       V.
             WOONG SOON EEM AND JASON KIM, Appellees

 WOOLIM RESOURCES DEVELOPMENT COMPANY, LTD., WOOLIM
   ENERGY HOLDINGS, LLC AND WOOLIM CONSTRUCTION
          COMPANY, LTD., Appellees/Cross-Appellants


                   On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Case No. 2009-06630


                          MEMORANDUM ORDER

      On October 10, 2014, Curocom Energy LLC and Curo Holdings Co. Ltd

(collectively, “Curocom”) filed an appeal of the trial court’s “Order Granting in
Part and Denying in Part Defendants’ Motion for Judgment Non Obstante

Verdicto” signed on August 19, 2014 and a Final Judgment signed on September 3,

2014. On December 5, 2014, Woolim Resources Development Company, Ltd.,

Woolim Energy Holdings, LLC, and Woolim Construction Company, Ltd.

(collectively, “Woolim”) filed a cross-appeal. Curocom filed its opening brief on

April 13, 2015. Neither appellees Woong Soon Eem and Jason Kim nor

appellees/cross-appellants Woolim have filed briefs. On September 11, 2015,

Curocom filed a motion requesting that this Court (1) dismiss Woolim’s cross-

appeal for want of prosecution and (2) set Curocom’s appeal for submission

without briefs from appellees Kim and Eem. We grant the motion.

      Cross-appellants Woolim have failed to timely file a brief in their cross-

appeal. See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a)

(governing failure of appellant to file brief). After being notified that their cross-

appeal was subject to dismissal, Woolim did not respond. See TEX. R. APP. P.

42.3(b) (allowing involuntary dismissal of case). Accordingly, we grant Curocom’s

motion and dismiss Woolim’s cross-appeal for want of prosecution for failure to

timely file a brief. The appeal by Curocom remains pending.

      Appellees Eem and Kim have failed to file a response brief in Curocom’s

pending appeal. See TEX. R. APP. P. 38.6(b). After being notified that the Court

will set this appeal for submission without the appellees’ briefs, appellees did not


                                          2
respond. See TEX. R. APP. P. 38.9(a). Accordingly, the Curocom appeal will be set

for submission without appellees’ briefs.

                                 PER CURIAM

Panel consists of Justices Jennings, Keyes, and Bland.




                                            3